Order issued October           , 2012




                                              In The
                                 Tmirt uf Apprats
                         1JiftI Distrirt uf &ems at Dallas
                                        No. 05-12-01012-CV


                          JONATHAN BAILEY, ET AL., Appellants

                                                 V.

                               BOKA POWELL, LLC, Appellees


                                            ORDER

        We GRANT appellants' October 1, 2012 unopposed motion to supplement the clerk' s record

with documents for camera inspection. We DIRECT the Clerk of this Court to file UNDER SEAL,

as of the date of this order, the supplemental clerk' s record tendered to this Court on October 1,

2012.